Exhibit 10.1

EXECUTION VERSION

FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
June 20, 2018 (this “Amendment”), is made and entered into by and among
Endurance International Group Holdings, Inc., a Delaware corporation
(“Holdings”), EIG Investors Corp., a Delaware corporation (the “Borrower”), each
of the entities listed under the caption “Refinancing Lenders” on the signature
pages hereto (each, a “Refinancing Lender” and, collectively the “Refinancing
Lenders”), each of the entities listed under the caption “Extending Revolving
Lenders” on the signature pages hereto (each, an “Extending Revolving Lender”
and, collectively the “Extending Revolving Lenders”), and Credit Suisse AG,
Cayman Islands Branch, as Issuing Bank and Administrative Agent (solely in such
capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Third Amended and Restated Credit
Agreement dated as of November 25, 2013, among Holdings, the Borrower, the other
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent, as amended by (i) the Revolving Facility Amendment to Third Amended and
Restated Credit Agreement dated as of February 9, 2016, among Holdings, the
Borrower, the other Loan Parties party thereto, the Lenders party thereto and
the Administrative Agent, (ii) the Incremental Term Loan Amendment to Third
Amended and Restated Credit Agreement, dated as of February 9, 2016, among
Holdings, the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent, and (iii) the Refinancing Amendment to
Third Amended and Restated Credit Agreement dated as of June 14, 2017, among
Holdings, the Borrower, the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent (as further amended, supplemented or
otherwise modified to the date hereof, the “Credit Agreement”);

WHEREAS, capitalized terms used but not defined herein shall have the meaning
assigned in the Credit Agreement;

WHEREAS, the Borrower has requested that (a) pursuant to Section 2.21(a) of the
Credit Agreement, the Refinancing Lenders make Term Loans in an aggregate
principal amount of $1,580,305,000 (the “Refinancing Loans”) for the purposes of
refinancing all of the outstanding Sixth Amendment Refinancing Term Loans under
the Credit Agreement (the “Existing Term Loans”) (the “Refinancing”), and the
Refinancing Lenders are willing to provide the Refinancing Loans on the terms
and conditions set forth in this Amendment, (b) pursuant to Section 2.21(b) of
the Credit Agreement, the Extending Revolving Lenders extend the maturity date
of their Revolving Commitments (as extended, the “Extended Revolving
Commitments”) on the terms and conditions set forth in this Amendment and
(c) pursuant to Section 9.02 of the Credit Agreement, the Credit Agreement be
amended in the manner provided herein (as so amended, the “Amended Credit
Agreement”) (the transactions described in this paragraph, collectively, the
“Transactions”);

WHEREAS, the Refinancing Lenders are willing to provide the Refinancing Loans to
the Borrower on the Amendment Effective Date (as defined below) and the parties
hereto wish to amend the Credit Agreement, in each case on the terms set forth
herein and in the Amended Credit Agreement and on the conditions set forth
herein; and

WHEREAS, in connection with the making of the Refinancing Loans on the Amendment
Effective Date, it is expected that the Refinancing Loans will, at the option of
the applicable Refinancing Lender, be made either in cash or as an exchange of
the Existing Term Loans on a cashless settlement basis pursuant to a cashless
settlement letter agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1 Refinancing Loans.

(a) Commitments. Each Refinancing Lender hereby agrees, severally and not
jointly, to make a Refinancing Loan to the Borrower on the Amendment Effective
Date in an aggregate principal amount equal to the amount set forth opposite
such Refinancing Lender’s name on Schedule I attached hereto, on the terms set
forth herein and in the Amended Credit Agreement, and subject to the conditions
set forth in Section 7 below. The Refinancing Loans are “Other Term Loans” as
contemplated by Section 2.21(a) of the Credit Agreement and shall be deemed to
be “Term Loans” for all purposes of the Amended Credit Agreement and the other
Loan Documents having terms and provisions identical to those applicable to the
Existing Term Loans, except as otherwise set forth in this Amendment.

(b) Amortization of Term Loans. Subject to adjustment pursuant to
Section 2.10(c) of the Amended Credit Agreement, the Borrower hereby agrees to
repay the Refinancing Loans on the last day of each March, June, September and
December (commencing on June 30, 2018) prior to the Term Maturity Date in the
principal amount of $7,901,525; provided that if any such date is not a Business
Day, such payment shall be due on the next preceding Business Day.

(c) Borrowing; Applicable Rate. The Refinancing Loans shall be made as a single
Borrowing and funded to the Borrower at par (without the netting of any discount
to the principal amount thereof) on the Amendment Effective Date. The
“Applicable Rate” as defined in the Credit Agreement with respect to the
Refinancing Loans shall be a percentage per annum equal to, for any day, (i)
2.75% in the case of ABR Loans and (ii) 3.75% in the case of Eurodollar Loans.
Unless previously terminated, the commitments of the Refinancing Lenders
hereunder shall terminate upon the making of the Refinancing Loans on the
Amendment Effective Date.

(d) Repricing Soft-Call Premium. In the event that, on or prior to the six month
anniversary of the Amendment Effective Date, the Borrower (x) makes any
prepayment of Refinancing Loans in connection with any Repricing Transaction or
(y) effects any amendment of the Amended Credit Agreement resulting in a
Repricing Transaction, the Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Term Lenders, (I) a prepayment
premium of 1.00% of the principal amount of the Refinancing Loans being prepaid
in connection with such Repricing Transaction and (II) in the case of clause
(y), an amount equal to 1.00% of the aggregate amount of the applicable
Refinancing Loans outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such amendment.

(e) Repayment of Existing Term Loans. The Existing Term Loans, together with any
accrued interest and other amounts owing with respect thereto, shall be repaid
or paid, as applicable, with the proceeds of the Refinancing Loans, together
with cash on hand of the Borrower, immediately following the funding of the
Refinancing Loans on the Amendment Effective Date.

(f) Tax Forms. Each Refinancing Lender shall have delivered to the
Administrative Agent and the Borrower such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Refinancing Lender may be required to deliver to Administrative Agent and the
Borrower pursuant to Section 2.17(e) of the Amended Credit Agreement.

 

2



--------------------------------------------------------------------------------

(g) Recordation of the Refinancing Loans. Upon execution and delivery hereof,
and the funding of the Refinancing Loans, the Administrative Agent will record
in the Register the Refinancing Loans made by each Refinancing Lender.

(h) Borrower Consent to Assignments. Pursuant to Section 9.04(b)(i)(A) of the
Amended Credit Agreement, no consent of the Borrower shall be required for an
assignment by any Refinancing Arranger (or its Affiliate) to the extent that an
assignment by such Refinancing Arranger (or such Affiliate) is made in the
primary syndication of the Refinancing Loans to Eligible Assignees to whom the
Borrower has consented or to any other Refinancing Arranger (or its Affiliate).

SECTION 2 Extended Revolving Commitments.

(a) Commitments. Each Extending Revolving Lender hereby agrees, severally and
not jointly, to extend the maturity date of its Revolving Commitments as set
forth opposite such Extending Revolving Lender’s name as Extended Revolving
Commitments on Schedule I attached hereto, on the terms set forth herein and in
the Amended Credit Agreement, and subject to the conditions set forth in
Section 7 below. The Extended Revolving Commitments are extended pursuant to
Section 2.21(b) of the Credit Agreement and shall be deemed to be “Revolving
Commitments” for all purposes of the Amended Credit Agreement and the other Loan
Documents having terms and provisions identical to those applicable to the other
Revolving Commitments, except as otherwise set forth in this Amendment.

(b) Extended Maturity Date. The Revolving Maturity Date with respect to the
Extended Revolving Commitments will be either (x) November 10, 2022 if, prior to
such date, all Term Loans that mature on February 9, 2023 shall not have been
repaid in full and the final maturity thereof shall not have been extended to
September 19, 2023 or later, in each case in accordance with the Amended Credit
Agreement, or (y) otherwise, June 20, 2023.

(c) Applicable Rate. The “Applicable Rate” as defined in the Credit Agreement
with respect to the Revolving Loans made under the Extended Revolving
Commitments shall be as set forth in the Amended Credit Agreement.

SECTION 3 Amendments. Immediately following the making of the Refinancing Loans,
the parties hereto agree that the Credit Agreement is hereby amended as set
forth on Annex I hereto.

SECTION 4 Lender Agreements. Each Refinancing Lender and Extending Revolving
Lender:

(a) confirms that a copy of the Credit Agreement and the other applicable Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment and make a
Refinancing Loan, if applicable, have been made available to such Refinancing
Lender or Extending Revolving Lender;

(b) agrees that it will, independently and without reliance upon (i) the
Administrative Agent, (ii) any of Credit Suisse Loan Funding LLC, Goldman Sachs
Lending Partners LLC, Morgan Stanley Senior Funding, Inc., Jefferies Finance LLC
or SG Americas Securities, LLC (in each case, together with their respective
affiliates that they act through as they deem appropriate) in their capacities
as joint lead arrangers and/or joint bookrunners with respect to this Amendment
(collectively, the “Refinancing Arrangers”), or (iii) any other Lender or agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Amended Credit Agreement or the other applicable Loan Documents,
including this Amendment;

 

3



--------------------------------------------------------------------------------

(c) appoints and authorizes the Administrative Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers under the
Amended Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent and the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and

(d) solely with respect to each such Refinancing Lender, acknowledges and agrees
that upon the Amendment Effective Date such Refinancing Lender shall be a
“Lender” and an “Additional Term Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Loan Documents, and shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all rights of a Lender and an Additional Term Lender thereunder.

SECTION 5 Certifications. Each of Holdings and the Borrower hereby represent and
warrant as of the Amendment Effective Date that:

(a) Corporate Power; Authorization. Each Loan Party has the corporate or other
organizational power and authority to execute, deliver and perform its
obligations under this Amendment (including the Acknowledgment thereof attached
below (the “Acknowledgment”)) and, in the case of the Borrower, to borrow the
Refinancing Loans under the Amended Credit Agreement. Each Loan Party has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment and, in the case of the Borrower, to authorize the
Refinancing Loans on the terms and conditions of this Amendment.

(b) Enforceable Obligations. This Amendment (including the Acknowledgment) has
been duly executed and delivered on behalf of each Loan Party. This Amendment
(including the Acknowledgment) constitutes a legal, valid and binding obligation
of each Loan Party, enforceable against each such Loan Party in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether considered in a proceeding
in equity or law) and the implied covenants of good faith and fair dealing.

(c) No Legal Bar. The execution, delivery and performance of this Amendment
(including the Acknowledgment) by each Loan Party and the borrowing of the
Refinancing Loans and the use of the proceeds thereof (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (ii) will not violate (x) the Organizational Documents
of, or (y) any Requirements of Law applicable to, Holdings, any Intermediate
Parent, the Borrower or any Restricted Subsidiary, (iii) will not violate or
result in a default under any indenture or other agreement or instrument binding
upon Holdings, any Intermediate Parent, the Borrower or any Restricted
Subsidiary or their respective assets, or give rise to a right thereunder to
require any payment, repurchase or redemption to be made by Holdings, any
Intermediate Parent, the Borrower or any Restricted Subsidiary, or give rise to
a right of, or result in, termination, cancellation or acceleration of any
obligation thereunder and (iv) will not result in the creation or imposition of
any Lien on any asset of Holdings, any Intermediate Parent, the Borrower or any
Restricted Subsidiary (other than Liens created under the Loan Documents) except
(in the case of each of clauses (i), (ii)(y) and (iii) of this paragraph) to the
extent that the failure to obtain or make such consent, approval, registration,
filing or action, or such violation, default or right, as the case may be,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(d) Solvency. Immediately after giving effect to the Transactions, the Borrower
and its Subsidiaries (when taken as a whole on a consolidated basis) will be
solvent (as determined in the manner contemplated by Section 3.14 of the Amended
Credit Agreement).

 

4



--------------------------------------------------------------------------------

(e) Bringdown of Representations. The representations and warranties of each
Loan Party set forth in the Loan Documents are and shall be true and correct in
all material respects on and as of the Amendment Effective Date; provided that,
to the extent that such representations and warranties specifically refer to an
earlier date, they are and shall be true and correct in all material respects as
of such earlier date; provided further that any representation and warranty that
is qualified as to materiality, “Material Adverse Effect” or similar language is
and shall be true and correct in all respects on the Amendment Effective Date or
on such earlier date, as the case may be.

(f) At the time of and immediately after giving effect to the Refinancing Loans,
no Default or Event of Default shall have occurred and be continuing.

SECTION 6 Conditions to Effectiveness. Each Refinancing Lender’s obligation to
provide its Refinancing Loan on the Amendment Effective Date and each party’s
consent to the amendments contemplated herein to the Credit Agreement shall
become effective as of the time on which the following conditions are satisfied
or waived (such time, the “Amendment Effective Date”):

(a) The Administrative Agent (or its counsel) shall have received either (i) a
counterpart signature page of this Amendment duly executed by Holdings, the
Borrower, each other Loan Party (as to the Acknowledgment), the Refinancing
Lenders and the Extending Revolving Lenders or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of an executed counterpart signature page of this
Amendment) that each such party has duly executed a counterpart signature page
of this Amendment.

(b) The Administrative Agent shall have received a written opinion (addressed to
the Administrative Agent and the Lenders and dated as of the Amendment Effective
Date) of (i) Cleary Gottlieb Steen & Hamilton LLP, New York counsel for the Loan
Parties, (ii) Morris, Nichols, Arsht & Tunnell LLP, Delaware counsel for the
Loan Parties, (iii) Durham, Jones & Pinegar P.C., Utah counsel for the Loan
Parties, (iv) Greenberg Traurig LLP, Florida counsel for the Loan Parties and
(v) Troutman Sanders LLP, Georgia counsel for the Loan Parties, in each case in
form and substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a certificate of each Loan
Party, dated the Amendment Effective Date, substantially in the form of Exhibit
E to the Credit Agreement with appropriate insertions, or otherwise in form and
substance reasonably satisfactory to the Administrative Agent, executed by any
Responsible Officer of such Loan Party and including or attaching the documents
or certifications, as applicable, referred to in paragraph (d) of this Section
below.

(d) The Administrative Agent shall have received (i) as to each Loan Party,
either (x) a copy of each Organizational Document of such Loan Party certified,
to the extent applicable, as of a recent date by the applicable Governmental
Authority or (y) written certification by such Loan Party’s secretary, assistant
secretary or other Responsible Officer that such Loan Party’s Organizational
Documents most recently certified and delivered to the Administrative Agent
remain in full force and effect on the Amendment Effective Date without
modification or amendment since such prior delivery, (ii) as to each Loan Party,
either (x) signature and incumbency certificates of the Responsible Officers of
such Loan Party executing the Loan Documents to which it is a party or
(y) written certification by such Loan Party’s secretary, assistant secretary or
other Responsible Officer that such Loan Party’s signature and incumbency
certificates previously delivered to the Administrative Agent remain true and
correct as of the Amendment Effective Date, (iii) copies of resolutions of the
board of directors and/or similar governing bodies of each Loan Party approving
and authorizing the execution, delivery and performance of this Amendment and
the Amended Credit Agreement, certified as of the Amendment Effective Date by a
secretary, an assistant

 

5



--------------------------------------------------------------------------------

secretary or a Responsible Officer of such Loan Party as being in full force and
effect without modification or amendment, and (iv) a good standing certificate
(to the extent such concept exists) from the applicable Governmental Authority
of each Loan Party’s jurisdiction of incorporation, organization or formation as
of a reasonably recent date.

(e) The Administrative Agent shall have received a Borrowing Request with
respect to the Refinancing Loans not later than 2:00 p.m., New York City time,
one Business Day before the Amendment Effective Date and otherwise in accordance
with the requirements of Section 2.03 of the Amended Credit Agreement.

(f) The Administrative Agent or the Refinancing Arrangers, as applicable, shall
have received all fees and other amounts (which may, at the option of the
Administrative Agent and the Borrower in consultation with the Refinancing
Arrangers, be offset against, or paid directly with proceeds of, the Refinancing
Loans made on the Amendment Effective Date) previously agreed in writing by the
Administrative Agent or the Refinancing Arrangers, as applicable, and the
Borrower to be due and payable on or prior to the Amendment Effective Date,
including, to the extent invoiced at least two Business Days prior to the
Amendment Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party.

(g) The Administrative Agent shall have received a certificate from a Financial
Officer of the Borrower certifying as to the solvency of the Borrower and its
Subsidiaries on a consolidated basis after giving effect to the Transactions.

(h) The Administrative Agent and the Refinancing Arrangers shall have received,
at least three Business Days prior to the Amendment Effective Date, all
documentation and other information about the Borrower and the other Loan
Parties as shall have been reasonably requested in writing at least ten Business
Days prior to the Amendment Effective Date by the Administrative Agent or the
Refinancing Arrangers that they shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act.

SECTION 7 Amendment, Modification and Waiver. This Amendment may not be amended
nor may any provision hereof be waived except pursuant to a writing signed by
each of the parties hereto.

SECTION 8 Entire Agreement. This Amendment, the Amended Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

SECTION 9 Expenses; Indemnity; Damage Waiver. Sections 9.03(a), (b), (d) and
(e) of the Credit Agreement are hereby incorporated, mutatis mutandis, by
reference as if such sections were set forth in full herein. The terms and
conditions of Sections 9.03(a), (b), (d) and (e) of the Credit Agreement shall
apply, mutatis mutandis, to each Refinancing Arranger, in its capacity as such,
as if each reference to the Administrative Agent under the Credit Agreement were
a reference to such Refinancing Arranger hereunder, including, for the avoidance
of doubt, liabilities, losses, damages, claims, costs, expenses and
disbursements arising out of the arrangement and syndication of the Refinancing
Loans; provided that, notwithstanding anything else therein, such expense
reimbursement provisions of Section 9.03(a) of the Credit Agreement shall only
apply as provided hereinabove if the Amendment Effective Date occurs.

 

6



--------------------------------------------------------------------------------

SECTION 10 Governing Law; Jurisdiction; Waiver of Objection to Venue and Forum
Non-Conveniens; Consent to Service of Process.

(a) This Amendment shall be construed in accordance with and governed by the
laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Amendment, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Refinancing Lender or
any Extending Revolving Lender may otherwise have to bring any action or
proceeding relating to this Amendment against Holdings or the Borrower or their
respective properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment in any court referred to in
Section 10(b) above. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Amendment irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Credit Agreement. Nothing
in any Loan Document will affect the right of any party to this Amendment to
serve process in any other manner permitted by law.

SECTION 11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 12 Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

SECTION 13 Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile or electronic transmission shall be as effective
as delivery of a manually executed counterpart hereof.

 

7



--------------------------------------------------------------------------------

SECTION 14 Loan Document. This Amendment constitutes a “Loan Document”, a
“Refinancing Amendment” and an “Extension Notice”, each as defined in the Credit
Agreement, for all purposes of the Credit Agreement and the other Loan
Documents. Upon and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Amended Credit Agreement.

SECTION 15 Continued Effectiveness. Notwithstanding anything contained herein,
the terms of this Amendment (including the Acknowledgment) are not intended to
and do not serve to effect a novation as to the Credit Agreement. The parties
hereto expressly do not intend to extinguish the Credit Agreement. Instead, it
is the express intention of the parties hereto to reaffirm the indebtedness
created under the Credit Agreement which is secured by the Collateral and the
Liens and guarantees thereunder. The Amended Credit Agreement and each of the
Loan Documents remain in full force and effect.

SECTION 16 Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
signatory to execute and deliver this Amendment as of the date first written
above.

 

EIG INVESTORS CORP.,

as Borrower

By:  

/s/ Marc Montagner

  Name: Marc Montagner   Title: Chief Financial Officer

 

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC., as Holdings By:  

/s/ Marc Montagner

  Name: Marc Montagner   Title: Chief Financial Officer

 

[Endurance – Fourth Amendment]



--------------------------------------------------------------------------------

Consented to by:

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH,

as Administrative Agent, Issuing Bank,

a Refinancing Lender and an Extending Revolving

Lender

 

By:   /s/ William O’Daly   Name: William O’Daly   Title: Authorized Signatory

 

By:   /s/ Komal Shah  

Name: Komal Shah

 

Title: Authorized Signatory

 

[Endurance – Fourth Amendment]



--------------------------------------------------------------------------------

Consented to by:

 

GOLDMAN SACHS LENDING PARTNERS LLC, as an Extending Revolving Lender By:  

/s/ Rebecca Kratz

  Authorized Signatory

 

[Endurance – Fourth Amendment]



--------------------------------------------------------------------------------

Consented to by:

 

JEFFRIES FINANCE LLC,

as an Extending Revolving Lender

By:  

/s/ J.R. Young

  Name: J.R. Young   Title: Senior Vice President

[Endurance – Fourth Amendment]



--------------------------------------------------------------------------------

Consented to by:

 

SG AMERICAS SECURITIES, LLC,

as an Extending Revolving Lender

By:  

/s/ Richard Knowlton

 

Name: Richard Knowlton

  Title: Managing Director

[Endurance – Fourth Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each of the undersigned Loan Parties hereby acknowledges its receipt of a copy
of this Amendment and its review of the terms and conditions hereof and consents
to the terms and conditions of this Amendment and the Transactions contemplated
hereby, including the extension of credit in the form of Refinancing Loans. Each
Loan Party hereby (a) affirms and confirms its guarantees, pledges, grants and
other undertakings under the Amended Credit Agreement and the other Loan
Documents to which it is a party, (b) agrees that (i) each Loan Document to
which it is a party shall continue to be in full force and effect and (ii) all
guarantees, pledges, grants and other undertakings thereunder shall continue to
be in full force and effect and shall accrue to the benefit of the Secured
Parties, including the Refinancing Lenders, and (c) acknowledges that from and
after the date hereof, all Refinancing Loans from time to time outstanding shall
be deemed to be Secured Obligations.

[Remainder of page left intentionally blank]

[Endurance – Fourth Amendment]



--------------------------------------------------------------------------------

  BLUEHOST INC.   CONSTANT CONTACT, INC.   DOMAIN NAME HOLDING COMPANY, INC.  

THE ENDURANCE INTERNATIONAL GROUP, INC.

 

ENDURANCE INTERNATIONAL GROUP—WEST, INC.

  FASTDOMAIN INC.   HOSTGATOR.COM LLC   SINGLEPLATFORM, LLC   A SMALL ORANGE,
LLC By:  

/s/ Marc Montagner

 

Name: Marc Montagner

 

Title: Chief Financial Officer

[Endurance – Fourth Amendment Acknowledgment]



--------------------------------------------------------------------------------

SCHEDULE I

TO FOURTH AMENDMENT

 

Refinancing Lender

   Type of Commitment    Principal Amount  

Credit Suisse AG, Cayman Islands Branch

   Term Loan Commitments    $ 1,580,305,000  

 

     Principal Amount  

Revolving Lenders

   Non-Extended Revolving
Commitments      Extended Revolving
Commitments  

Credit Suisse AG, Cayman Islands Branch

   $ 0      $ 40,000,000  

Goldman Sachs Lending Partners LLC

   $ 48,750,000      $ 26,500,000  

Jefferies Finance LLC

   $ 0      $ 14,750,000  

Société Générale

   $ 0      $ 25,000,000  

JFIN Revolver CLO 2014 Ltd.

   $ 10,000,000      $ 0  



--------------------------------------------------------------------------------

ANNEX I

TO FOURTH AMENDMENT

AMENDMENTS

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Extended Revolving Commitments” means the Revolving Commitments extended on the
Seventh Amendment Effective Date pursuant to the Seventh Amendment.

“Extending Revolving Lender” means a Lender with an Extended Revolving
Commitment or, if the Extended Revolving Commitments have terminated or expired,
a Lender with Revolving Exposure with respect to the Extended Revolving
Commitments.

“Extended Revolving Loan” means a Revolving Loan made with respect to an
Extended Revolving Commitment.

“Incremental Cap” means, as of any date of determination, the sum of:

(A) the maximum aggregate principal amount that can be incurred without causing
the Senior Secured Net Leverage Ratio to exceed 4.50 to 1.00 as of the end of
the most recently ended Test Period, plus

(B) (i) the greater of (x) $350,000,000 and (y) Consolidated EBITDA for the most
recently ended Test Period, less (ii) the aggregate principal amount of all
Incremental Term Facilities, Incremental Revolving Facilities and Additional
Notes outstanding at such time that was incurred in reliance on the foregoing
clause (i),



--------------------------------------------------------------------------------

in each case calculated on a Pro Forma Basis after giving effect to the
incurrence of any such proposed Incremental Term Facilities, Incremental
Revolving Facilities and Additional Notes (treating such Incremental Revolving
Facilities as fully drawn and excluding from the calculation of Consolidated
Senior Secured Indebtedness the cash proceeds of such Incremental Term
Facilities, Incremental Revolving Facilities and Additional Notes to the extent
such proceeds are not promptly applied, but without giving effect to any
simultaneous incurrence of any Incremental Term Facility, Incremental Revolving
Facility or Additional Notes made pursuant to clause (B) above).

“Non-Extended Revolving Commitments” means the Revolving Commitments that were
not extended on the Seventh Amendment Effective Date pursuant to the Seventh
Amendment.

“Non-Extending Revolving Lender” means a Lender with a Non-Extended Revolving
Commitment or, if the Non-Extended Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure with respect to the Non-Extended
Revolving Commitments.

“Non-Extended Revolving Loan” means a Revolving Loan made with respect to an
Non-Extended Revolving Commitment.

“Seventh Amendment” means the Fourth Amendment to this Agreement dated as of
June 20, 2018, by and among Holdings, the Borrower, each other Loan Party, each
Lender party thereto and the Administrative Agent.

“Seventh Amendment Effective Date” has the meaning assigned to “Amendment
Effective Date” in the Seventh Amendment.

“Seventh Amendment Refinancing Term Loans” means the Other Term Loans made on
the Seventh Amendment Effective Date pursuant to the Seventh Amendment.

“Seventh Amendment Joint Bookrunner” means each of Jefferies Finance LLC and SG
Americas Securities, LLC, in its capacity as a joint bookrunner with respect to
the Seventh Amendment and the Seventh Amendment Refinancing Term Loans incurred
thereunder.

“Seventh Amendment Joint Lead Arranger” means each of Credit Suisse Loan Funding
LLC, Goldman Sachs Lending Partners LLC and Morgan Stanley Senior Funding, Inc.
in its capacities as a joint lead arranger and joint bookrunner with respect to
the Seventh Amendment and the Seventh Amendment Refinancing Term Loans incurred
thereunder.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule

(b) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting clauses (b) and (c) thereof and adding a new
clause (b) as follows:

and (b) any Term Loan, for any day, (i) 2.75% per annum, in the case of an ABR
Loan, or (ii) 3.75% per annum, in the case of a Eurodollar Loan.

 

I - 2



--------------------------------------------------------------------------------

(c) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the table therein with the following:

 

Senior Secured Net Leverage Ratio:

        ABR Spread     Eurodollar
Spread     Commitment
Fee  

Category 1

Greater than 4.00 to 1.00

   Non-Extended
Revolving Loan      3.00 %      4.00 %      0.50 %     Extended
Revolving Loan      2.25 %      3.25 %   

Category 2

Less than or equal to 4.00 to 1.00

   Non-Extended
Revolving Loan      2.75 %      3.75 %      0.375 %     Extended
Revolving Loan      2.00 %      3.00 %   

(d) The definition of “Class” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans or Other Term
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment, Other Revolving Commitment, Term Commitment or Other Term Commitment
and (c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class of Loans or Commitments. Notwithstanding the
foregoing, Term Commitments, Term Loans, Revolving Commitments and Revolving
Loans that have different terms and conditions (other than with respect to
original issue discount or upfront fees) shall be construed to be in different
Classes; provided that the Non-Extended Revolving Commitments and the Extended
Revolving Commitments shall be deemed to be the same Class of Revolving
Commitments.

(e) The definition of “Defaulting Lender” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the word “or” prior to clause (d)(iii)
thereof and adding “or (iv) become the subject of a Bail-In Action” as clause
(d)(iv) thereof;

(f) The definition of “Interest Period” in Section 1.01 of the Credit Agreement
is hereby amended by adding the word “applicable” prior to “Revolving Maturity
Date”.

(g) The definition of “Joint Bookrunner” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Joint Bookrunner” means each of (i) Credit Suisse Securities (USA) LLC, Goldman
Sachs Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and Wells Fargo
Securities, LLC in its capacity as a joint bookrunner, (ii) the Sixth Amendment
Joint Bookrunners and (iii) the Seventh Amendment Joint Bookrunners.

 

I - 3



--------------------------------------------------------------------------------

(h) The definition of “Joint Lead Arranger” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Joint Lead Arranger” means each of (i) Credit Suisse Securities (USA) LLC,
Goldman Sachs Lending Partners LLC, Morgan Stanley Senior Funding, Inc. and
Wells Fargo Securities LLC in its capacity as a joint lead arranger, (ii) the
Sixth Amendment Joint Lead Arrangers and (iii) the Seventh Amendment Joint Lead
Arrangers.

(i) The definition of “Latest Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the words “the Springing Maturity Date”
with “any springing maturity date”.

(j) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:

“Loan Documents” means this Agreement, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, any
Refinancing Amendment, the Guarantee Agreement, the Collateral Agreement, the
other Security Documents, the First Lien Intercreditor Agreement, the Second
Lien Intercreditor Agreement, and, except for purposes of Section 9.02, any
promissory notes delivered pursuant to Section 2.09(e).

(k) The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the words “Term Loans” with “Seventh
Amendment Refinancing Term Loans”.

(l) The definition of “Revolving Availability Period” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Availability Period” means, with respect to any Class of Revolving
Commitments, the period from and including the Effective Date to but excluding
the earlier of the applicable Revolving Maturity Date and the date of
termination of such Revolving Commitments.

(m) The definition of “Revolving Commitment” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the last sentence thereof as follows:

As of the Seventh Amendment Effective Date, the aggregate principal amount of
the Non-Extended Revolving Commitments consist of $58,750,000 of Initial
Revolving Commitments and $106,250,000 of Extended Revolving Commitments.

(n) The definition of “Revolving Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“Revolving Maturity Date” means:

(a) with respect to the Non-Extended Revolving Commitments, either
(x) August 10, 2019 if, prior to such date, all Term Loans that mature hereunder
on November 9, 2023 shall not have been repaid in full and the final maturity
thereof shall not have been extended to May 11, 2021 or later, in each case in
accordance with this Agreement, or (y) February 9, 2021; and

(b) with respect to the Extended Revolving Commitments, either (x) November 10,
2022 if, prior to such date, all Term Loans that mature hereunder on February 9,
2023 shall not have been repaid in full and the final maturity thereof shall not
have been extended to September 19, 2023 or later, in each case in accordance
with this Agreement, or (y) otherwise, June 20, 2023;

 

I - 4



--------------------------------------------------------------------------------

or, in each case, with respect to any Revolving Lender that has extended its
Revolving Commitment pursuant to Section 2.21(b), the extended maturity date of
such Revolving Lender’s Revolving Commitments set forth in the Extension Notice
delivered by the Borrower and such Revolving Lender to the Administrative Agent
pursuant to Section 2.21(b)).

(o) The definition of “Springing Maturity Date” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(p) The definition of “Term Commitment” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the last sentence thereof as follows:

As of the Seventh Amendment Effective Date, the aggregate amount of the Lenders’
Term Commitments is $1,580,305,000.

(q) Section 2.05 of the Credit Agreement is hereby amended by replacing each
reference to “Revolving Maturity Date” with “latest Revolving Maturity Date”.

(r) Section 2.05(e) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

The Extending Revolving Lenders agree that, on the Revolving Maturity Date with
respect to the Non-Extending Revolving Lenders (to the extent the Revolving
Maturity Date in respect of such Non-Extending Revolving Lenders is prior to the
Revolving Maturity Date of the Extending Revolving Lenders), participations of
such Non-Extending Revolving Lenders in any Letters of Credit shall be
automatically reallocated among the Extending Revolving Lenders on a ratable
basis in accordance with their Revolving Commitments.

(s) Section 2.08(a) of the Credit Agreement is hereby amended by replacing the
reference to “Revolving Maturity Date” with “applicable Revolving Maturity
Date”.

(t) Section 2.09(a) of the Credit Agreement is hereby amended by replacing the
reference to “Revolving Maturity Date” with “applicable Revolving Maturity
Date”.

(u) Section 2.10(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

Subject to adjustment pursuant to paragraph (c) of this Section 2.10, the
Borrower hereby agrees to repay Term Borrowings on the last day of each March,
June, September and December (commencing on June 30, 2018) in the principal
amount of Term Loans as follows; provided that if any such date is not a
Business Day, such payment shall be due on the next preceding Business Day:

 

PAYMENT DATE

   AMORTIZATION PAYMENT  

June 30, 2018

   $ 7,901,525  

September 30, 2018

   $ 7,901,525  

December 31, 2018

   $ 7,901,525  

March 31, 2019

   $ 7,901,525  

June 30, 2019

   $ 7,901,525  

September 30, 2019

   $ 7,901,525  

 

I - 5



--------------------------------------------------------------------------------

December 31, 2019

   $ 7,901,525  

March 31, 2020

   $ 7,901,525  

June 30, 2020

   $ 7,901,525  

September 30, 2020

   $ 7,901,525  

December 31, 2020

   $ 7,901,525  

March 31, 2021

   $ 7,901,525  

June 30, 2021

   $ 7,901,525  

September 30, 2021

   $ 7,901,525  

December 31, 2021

   $ 7,901,525  

March 31, 2022

   $ 7,901,525  

June 30, 2022

   $ 7,901,525  

September 30, 2022

   $ 7,901,525  

December 31, 2022

   $ 7,901,525  

Term Maturity Date

     Remainder  

(v) Section 2.11(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to the requirements of this
Section 2.11; provided that in the event that, on or prior to the six month
anniversary of the Seventh Amendment Effective Date, the Borrower (x) makes any
prepayment under this Section 2.11(a)(i) of the Seventh Amendment Refinancing
Term Loans in connection with any Repricing Transaction or (y) effects any
amendment of this Agreement resulting in a Repricing Transaction, the Borrower
shall pay to the Administrative Agent, for the ratable account of each of the
applicable Term Lenders, (I) a prepayment premium of 1.00% of the principal
amount of the Seventh Amendment Refinancing Term Loans being prepaid in
connection with such Repricing Transaction and (II) in the case of clause (y),
an amount equal to 1.00% of the aggregate amount of the Seventh Amendment
Refinancing Term Loans outstanding immediately prior to such amendment that are
subject to an effective pricing reduction pursuant to such amendment.

(w) Section 2.13 of the Credit Agreement is hereby amended by replacing the
reference to “Revolving Commitments” with “applicable Revolving Commitments”.

(x) Section 2.14 of the Credit Agreement is hereby amended by inserting “(a)”
after the words “Alternate Rate of Interest” and adding a new sub-section “(b”)
as follows:

If at any time the Administrative Agent has made the determination in clause
(a) above or has been advised by the Required Lenders of their determination in
clause (a) above and, in each case, such circumstances are unlikely to be
temporary or (ii) the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement. Until

 

I - 6



--------------------------------------------------------------------------------

an alternate rate of interest shall be determined in accordance with this clause
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing and shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
then such Borrowing shall be made as an ABR Borrowing; provided, however, that,
in each case, the Borrower may revoke any Borrowing Request that is pending when
such notice is received.

(y) Section 2.20(a)(i) of the Credit Agreement is hereby amended by replacing
each reference to the “Revolving Maturity Date” with “applicable Revolving
Maturity Date”.

(z) Clause (D) of the first proviso to Section 2.20(a)(ii) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

(i) the maturity date of any Incremental Term Facility shall not be earlier than
the latest Term Maturity Date and (ii) the Weighted Average Life to Maturity of
the Term Loans incurred pursuant to such Term Commitment Increase shall not be
shorter than the remaining Weighted Average Life to Maturity of the Seventh
Amendment Refinancing Term Loans,

(aa) Clause (E) of the first proviso to Section 2.20(a)(ii) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

the interest rate margins and, subject to clause (D), the amortization schedule
for any Incremental Term Facility shall be determined by the Borrower and the
Additional Term Lenders thereunder; provided that, in the event that the
interest rate margins for any Incremental Term Facility are higher than the
interest rate margins for the Seventh Amendment Refinancing Term Loans by more
than 50 basis points, then the interest rate margins for the Seventh Amendment
Refinancing Term Loans shall be increased to the extent necessary so that such
interest rate margins are equal to the interest rate margins for such
Incremental Term Facility minus 50 basis points; provided, further, that, in
determining the interest rate margins applicable to each of such Incremental
Term Facility and the Seventh Amendment Refinancing Term Loans (x) original
issue discount (“OID”) or upfront fees (which shall be deemed to constitute like
amounts of OID for purposes of this determination) payable by the Borrower to
the applicable Term Lenders or any Additional Term Lenders in the initial
primary syndication thereof (with OID being equated to interest based on assumed
four-year life to maturity) shall be included, (y) customary arrangement or
commitment fees payable to the Joint Bookrunners (or their Affiliates) in
connection with this Agreement or to one or more arrangers (or their Affiliates)
of any Incremental Term Facility shall be excluded and (z) if such Incremental
Term Facility includes an interest rate floor greater than the interest rate
floor applicable to the Seventh Amendment Refinancing Term Loans, such increased
amount shall be equated to interest margin for purposes of determining whether
an increase to the applicable interest margin for the Seventh Amendment
Refinancing Term Loans shall be required, and to the extent an increase in the
interest rate floor in such Incremental Term Facility would cause an increase in
the interest rate then in effect, in such case the interest rate floor (but not
the interest rate margin) applicable to the Seventh Amendment Refinancing Term
Loans shall be increased by such increased amount

(bb) Section 2.20(a)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

Notwithstanding anything to the contrary herein, the Borrower may only incur an
Incremental Term Facility or obtain commitments in respect of an Incremental
Revolving Facility if, as of the date of such incurrence or obtaining, the
aggregate principal amount of such Incremental Term Facility or Incremental
Revolving Facility, as applicable, does not exceed the Incremental Cap.

 

I - 7



--------------------------------------------------------------------------------

(cc) Section 2.21(a) of the Credit Agreement is hereby amended by replacing the
reference to “Revolving Maturity Date” with “latest Revolving Maturity Date”.

(dd) Clause (2) of the first proviso to Section 6.01(a)(xxiii) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

after incurring any such Additional Notes, the principal amount of such
Additional Notes shall not exceed the Incremental Cap as of such date,

(ee) Section 9.02(b) of the Credit Agreement is hereby amended by replacing the
words “Except as provided in Section 2.20 with respect to any Incremental
Revolving Facility Amendment or Incremental Term Facility Amendment or
Section 2.21 with respect to any Refinancing Amendment” as follows:

Except as provided in Section 2.14(b) with respect to an alternate rate of
interest or Section 2.20 with respect to any Incremental Revolving Facility
Amendment or Incremental Term Facility Amendment or Section 2.21 with respect to
any Refinancing Amendment

(ff) The first proviso to Section 9.04(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

provided that no consent of the Borrower shall be required for an assignment
(w) by any Seventh Amendment Joint Lead Arranger or Seventh Amendment Joint
Bookrunner (or any of their respective Affiliates) during the primary
syndication of the Seventh Amendment Refinancing Term Loans to any Eligible
Assignee to whom Holdings or the Borrower has consented or to any other Seventh
Amendment Joint Lead Arranger or Seventh Amendment Joint Bookrunner (or any of
their respective Affiliates), (x) by a Term Lender to any Lender or an Affiliate
of any Lender, (y) by a Term Lender to an Approved Fund or (z) if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
unless, in the case of clause (z) only, such assignment is to a Person
identified in writing to the Administrative Agent prior to November 2, 2011

(gg) Section 9.17 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

I - 8



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

I - 9